Citation Nr: 0611640	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-20 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease as secondary to service-connected 
residuals of a left foot cold injury.

2.  Entitlement to an effective date prior to October 3, 2003 
for the award of service connection for peripheral sensory 
neuropathy of the left foot. 

3.  Entitlement to a higher initial evaluation for peripheral 
sensory neuropathy of the left foot, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from August 
1978 to August 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Left knee degenerative joint disease is not related to 
events during active service.

2.  Left knee degenerative joint disease is not related to 
any service-connected disability, and if there is any 
aggravation, it is not compensable in degree.

3.  An informal claim for service connection for peripheral 
neuropathy of the left foot was received by the RO from the 
veteran on May 22, 2002.  

4.  In a May 2004 rating decision, the RO awarded entitlement 
to service connection for peripheral neuropathy of the left 
foot, effective from October 9, 2003.

5.  Peripheral neuropathy of the left foot is manifested by 
absence of sensory nerve action potentials in the left foot, 
entrapment neuropathy, numbness, parathesis, painful left 
popliteal fossa, increased sensitivity, difficulty with 
prolonged walking or weightbearing, and decreased sensation 
to both pinprick and fine touch on dorsum and plantar aspects 
of the foot; this equates to no more than mild incomplete 
paralysis of the external popliteal nerve (common peroneal).   


CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Left knee degenerative joint disease not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.310(a) (2005).

3.  The veteran is entitled to an effective date of May 22, 
2002, and no earlier, for the award of entitlement to service 
connection for peripheral neuropathy of the left foot.  38 
U.S.C.A. §§ 5110(a), 7105(d) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1(p), 3.4(b)(1), 3.400(b)(2)(i) (2005).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of peripheral neuropathy of the left 
foot are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 3.159, 4.1, 
4.7, 4.124a, Diagnostic Code 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection - Left Knee 
Degenerative Joint Disease 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

While medical evidence of record shows that the veteran 
suffers from a current left knee disability, none of the 
competent medical evidence of record - including records of 
treatment and examination - links any current left knee 
disability to disease, injury, or events during his active 
service.  Rather, evidence of record shows that the veteran 
was treated for left knee complaints over 10 years after 
separation for service.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Service connection for a left knee 
disability is not warranted on a direct basis.

The Board has also considered whether the veteran's claimed 
left knee disability is secondary to his service-connected 
cold injury residuals.  Under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for a 
disability, which is proximately due to, or the result of 
service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, service connection is in effect for cold injury 
residuals of the left foot including peripheral neuropathy 
and arthrodesis of the left first metacarpophalangeal joint.  
Competent medical evidence of record contains multiple 
medical opinions concerning this issue.  The Board finds the 
opinion of the VA physician in the June 2000 VA examination 
report to be entitled to great probative value compared to 
other VA physical therapist statements of record on the 
determination of whether the veteran's claimed left knee 
disability is secondary to his service-connected left foot 
cold injury residuals.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The June 2000 VA examiner's opinion is a coherent statement 
indicating that the veteran's left knee condition was due to 
an overall arthritic condition.  The examiner did not find 
that the service-connected cold injury residuals had caused 
the left knee condition.

Nonetheless, service connection may be granted for the degree 
of disability due to aggravation of the left knee condition 
by the service-connected cold injury residuals.  In this 
case, however, if there is any aggravation of the left knee 
condition by the service-connected cold injury residuals, 
such aggravation is not of a compensable degree.  The VA 
examiner in June 2000 noted that the veteran's left foot 
disability "has contributed only a little" to his left knee 
degeneration.  Moreover, on examination, the veteran 
exhibited full range of motion of both knees with some 
crepitus, and small effusion of the left knee.  

VA physical therapist notations dated in July 1999 state that 
the "client reported that podiatry agreed the left knee pain 
and hip pain come from the left foot pain" with abnormal 
gait and weightbearing, and that the veteran was discharged 
from physical therapy as the left foot problem needed to be 
taken care of first.  That notation also indicated it was 
felt that the left knee problem was due to repetitive strain 
of the hamstrings and lateral compartment of the knee due to 
abnormal gait and weight bearing due to pain at the first 
metatarsophalangeal region.  The veteran did undergo left 
first metatarsophalangeal arthrodesis in March 2000.  

In May 2000, a different VA physical therapist noted chronic 
knee pain described from gait deviation due to the left foot 
condition.  Nonetheless - similar to the VA examiner one 
month later - the physical therapist noted normal range of 
motion and strength at the knee.  

The notations of the physical therapists in July 1999 and May 
2000 appear to be notations of the veteran's reported history 
and, therefore, have little probative value.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals).  The Board finds that the 
opinion of a VA physician holds more probative value than 
notations recorded in physical therapist's consultation 
records.  

More importantly, however, the descriptions of the disabling 
effects of the left knee do not support a conclusion that, 
even if there is aggravation of the left knee disability due 
to the service-connected left foot disability, such 
aggravation due to the "little" contribution of the 
service-connected left foot disability would not be 
compensable in degree.  Both the physical therapy records and 
the VA examination report show full range of motion, and 
there was no loss of strength, small effusion, and some 
crepitus.  In weighing the competent medical evidence of 
record concerning the claimed relationship between the 
veteran's current claimed left knee disability and his 
service-connected left foot cold injury residuals, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
left knee degenerative joint disease on a secondary basis.

II.  Entitlement to Effective Date Prior to October 9, 2003 
for the Award of Service Connection for Left Foot Peripheral 
Sensory Neuropathy 

The record contains numerous statements, beginning in 2002, 
from the veteran concerning his claim for peripheral 
neuropathy.  The earliest statement concerning peripheral 
neuropathy was received by the RO on May 22, 2002.  It 
states, in part, that the veteran is submitting evidence 
pertaining to "nerve damage to my tibula nerve that my 
doctor feels is connected to my service connected feet 
problem".  The Board construes this statement as a claim of 
entitlement to service connection for peripheral neuropathy.  

In an April 2004 rating decision, the RO denied entitlement 
to service connection for peripheral neuropathy of the left 
lower extremity.  In a May 2004 rating decision, the RO 
granted entitlement to service connection and assigned a 10 
percent rating under Diagnostic Code 8521 for left foot 
peripheral sensory neuropathy, effective from October 9, 
2003. 

Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  See 38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award of service 
connection or for increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  See 38 C.F.R. § 3.400 (2005).  If, however, a 
claim of entitlement to service connection is received within 
a year following separation from service, the effective date 
will be the day following separation.  See 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The Board finds that the veteran sought entitlement to 
service connection for peripheral neuropathy in his May 22, 
2002 informal statement submitted to the RO.  Therefore, the 
veteran's initial claim for entitlement to service connection 
for peripheral neuropathy was received on May 22, 2002.  
Medical evidence of record as well as the veteran's 
statements indicate that his peripheral neuropathy arose 
years before his initial, informal claim for entitlement to 
service connection was received in May 2002, but it was 
clearly shown at the time of the April 2002 VA examination, 
which included a pertinent diagnostic assessment of status 
post cold injury of the left foot, with peripheral neuropathy 
and increased sensitivity to the great toe area of the left 
foot.  

At the hearing in February 2006, the veteran's representative 
appeared to argue that treatment reports in 1999 constituted 
an informal claim for service connection for peripheral 
neuropathy.  Under 38 C.F.R. § 3.157, reports of examination 
or hospitalization may be treated as a claim for increase or 
a claim to reopen under specific, limited circumstances.  In 
this case, as a formal claim for service connection for 
peripheral neuropathy had not previously been disallowed for 
the reason that the service-connected disability was not 
compensable in degree, the Board concludes that treatment 
records do not form the basis for finding an informal claim 
earlier than May 22, 2002.  See 38 C.F.R. § 3.157(b).

Under 38 C.F.R. § 3.400, the date of receipt of an informal 
claim in this case is the proper effective date for the award 
of entitlement to service connection for left foot peripheral 
neuropathy, as May 22, 2002 is later than the date 
entitlement to service connection arose.  Consequently, an 
effective date of May 22, 2002 is granted for the award of 
entitlement to service connection for left foot peripheral 
neuropathy.

III.  Entitlement to Increased Evaluation - Left Foot 
Peripheral Sensory Neuropathy 

A May 2004 rating decision assigned a separate 10 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for 
left foot peripheral neuropathy.  The Board finds that the 
evidence does not support the assignment of increased ratings 
under any of the pertinent rating criteria and does not 
support assigning different percentage disability ratings (a 
"staged" rating) during the time period in question.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


Cold injury residuals with complications such as squamous 
cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy are separately rated under other 
applicable diagnostic codes.  See 38 C.F.R. § 4.112, 
Diagnostic Code 7122 (2005).  
   
The veteran's peripheral sensory neuropathy of the left lower 
extremity has been rated under the criteria for rating 
diseases of the peripheral nerves, specifically, impairment 
of the external popliteal nerve (common peroneal).  A 10 
percent rating is assigned for mild incomplete paralysis; a 
20 percent rating is assigned for moderate incomplete 
paralysis; and a 30 percent rating is assigned for severe 
incomplete paralysis.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  A 40 percent rating is assigned for "complete" 
paralysis, manifested by foot drop and slight drop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2005).  

Neuritis of the external popliteal nerve (common peroneal) is 
rated under Diagnostic Code 8621.  Neuritis is characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, and is rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating for neuritis (other than involvement of the sciatic 
nerve) not characterized by organic changes will be that for 
moderate incomplete paralysis.  See 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8621 (2005).  Neuralgia of the 
external popliteal nerve (common peroneal) is rated under 
Diagnostic Code 8721.  Neuralgia is characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve; it is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8721 (2005).  

Thus, the maximum rating for neuritis without organic changes 
or neuralgia of the external popliteal (common peroneal) 
nerve would be 20 percent, for moderate incomplete paralysis.  
For wholly sensory involvement, the rating should be for the 
mild, or, at most, the moderate degree.  The Board concludes 
that a higher rating is not supported by the evidence.  
Evidence of record does not warrant a finding of neuritis, 
neuralgia, moderate or severe incomplete paralysis, or 
complete paralysis of the external popliteal nerve in the 
veteran's left foot.  The veteran's peripheral neuropathy of 
the left foot is identified in the objective medical evidence 
of record as an absence of sensory nerve action potentials in 
the left foot, entrapment neuropathy, numbness, parathesis, 
painful left popliteal fossa, increased sensitivity, 
difficulty with prolonged walking or weightbearing, and 
decreased sensation to both pinprick and fine touch on dorsum 
and plantar aspects of the foot.  However, there are no 
objective medical findings of atrophy, constant pain, foot 
drop, severe sensory disturbance, loss of reflexes, severely 
impaired function, or loss of dorsal flexion of the feet.  

Consequently, the veteran's peripheral neuropathy of left 
foot does not meet or more nearly approximate the criteria 
necessary for the assignment of a rating in excess of 10 
percent under Diagnostic Code 8521.  See 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8521 (2005).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's left knee service connection claim was received 
in April 2000.  Thereafter, in a July 2000 rating decision 
the RO denied the veteran's claim for entitlement to service 
connection for a left knee disability.  The Board 
acknowledges that the section 5103(a) notice was sent to the 
veteran after the RO's decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed - before the section 5103(a) notice requirements 
were enacted in November 2000.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  

A September 2003 letter from VA as well as the September 2000 
statement of the case (SOC) and July 2004 supplemental 
statement of the case (SSOC) issued by the RO complied with 
the four notice requirements listed above.  Moreover, to the 
extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by the 
September 2003 letter, he was given the text of 38 C.F.R. 
§ 3.159 in the July 2004 SSOC.  Consequently, he was aware of 
this provision.  Further, the veteran submitted an August 
2004 statement which indicated he had no more evidence to 
submit concerning this claim.    

In addition, a substantially complete application for the 
veteran's claim for entitlement to service connection for 
peripheral neuropathy was received in May 2002.  Thereafter, 
in a May 2004 rating decision the RO granted the veteran's 
claim for service connection for peripheral neuropathy of the 
left foot and assigned a 10 percent rating for that 
disability.  In this case, the issues concerning the 
evaluation of the veteran's peripheral neuropathy disability 
and entitlement to an earlier effective date were initially 
raised in a notice of disagreement following the assignment 
of the initial disability evaluation.  


VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, section 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  In this 
instance, the question of higher initial evaluation for the 
veteran's service-connected peripheral neuropathy disability 
was raised in an NOD, such that section 7105(d) appeal 
procedures would apply, rather than the section 5103(a) 
procedures concerning claims.

Both before and after the May 2004 rating action was 
promulgated, VA provided section 5103(a) notice to the 
veteran in January 2004 and August 2004 letters.  To the 
extent that section 5103(a) notice requirements apply in this 
case, the Board finds that the notice requirements have been 
satisfied by the letters from VA as well as the November 2004 
SOC issued by the RO.  Moreover, to the extent that the 
veteran was not specifically advised to submit any pertinent 
evidence in his possession by these letters, he was given the 
text of 38 C.F.R. § 3.159 - from which the Court drew the 
fourth element of notification - in the November 2004 SOC.  
Consequently, he was aware of this provision.

The section 5103(a) notice was augmented after the initial 
unfavorable decision in the August 2004 letter from VA and a 
November 2004 SOC.  Nevertheless, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, after the notice was provided, the case 
was readjudicated in a July 2005 SSOC.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, the veteran has not shown or alleged any 
prejudice in the content of the notice concerning these 
issues.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claim for left knee degenerative joint 
disease, but was not given notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Further, service connection for peripheral 
neuropathy has already been granted by the RO in the May 2004 
rating decision.  Consequently, the claim for service 
connection was substantiated and any defect in the section 
5103(a) notice concerning the elements of that service 
connection claim would also be harmless error.  


As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  The veteran was provided with multiple VA 
examinations.    

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Service connection for left knee degenerative joint disease 
is denied.

An effective date of May 22, 2002, and no earlier, for the 
award of service connection for peripheral sensory neuropathy 
of the left foot is granted. 

A higher initial evaluation for peripheral sensory neuropathy 
of the left foot is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


